OFFICE   OF THE   AITORNEY   GENERAL   OF TEXA!S
                                AUSTIN

O-C-
---


       Bon. Joe Rllnachik, Comll.88foner
       Bureau of Labor Statfstier
       Auatin, T 0 x a 61



                       opinion Ho. 04018
                       X6 a pertton engage
                       a8 deroribsd, with1
                       Arti      i5me-6ee1,
                       Art~ole8 16644893
                       qulrsd to ob
                       lhmlse?
               You hava reques
       00mruOti0n0rArti0m




                       shed FA li I& ot perhapr fir8 , 8iX
             or etgbt WlW8tler8 who an aPrilab$e for
             a ~cirtioular night. %%8 proIt&?terthan
             6Sh&ti fX’Ql% t&i8 list 80 fUrntPkUk6 t0
             hi81 th8 IWreStler he d’J8iXW8 to &&oh,
             WleOtiing: parchap tW0, fy,     or Sir Of
Ron. Joe Kunaohik, Coml%sloner,        pag% 9


     th% name8, and di8oarding the remainder.
     The aanicee of th% wrestler end the agree-
     aunt 68 to the p%ro%nteg% or saale of
     xemuneratton is deaided ?aetween the pro-
     moter cud wmatler;   the booking a&put
     do%8 n,-,t
              sttsxpt to aOntrc1 the auicuut of
     p%rc%nteg% paid, exoept tbt he Stipulate6
     that tka promoter will ham to guarantee
     a miol.mm apount to aover tSerel.in(;ex-
     pensea of the wmstler.

       **The booking agentreoelrea no money
     Or pay whetsosver from th% wrestler....*
     but *does receive from the promoter a per-
     centag% of th% Cross intak% of the sntirs
     6Low. Thlb~sperooufege la ?Sid by the
     promoter and is not paid by the wreMler8,
     nor deducted rroa their earning8 .. ....I
       **The senloes of the booking agent axe
     deslred by the various prrmoter8.....@ in
     pluny i.n8taIIa%B,and tLiS 8el~iCe i8 al60
     desired by the wrestler6 La mahy ihstanoes.

       “ThiO    ~pkrtlll%nt   &18, a.nO% the    bwwnoei   of
    an opinion dated Jenuary 9l, 1936, by tM At-
    torney %nera148 38partaenli,   oontended thet mob
    a booking agent ahou1.d obtain an aaployment
    agency ilcense before oarrying on suoh opera-
    tions. The opinion refarred to wa8 si+guad by
    kir.Eussell Rentfro, vrho was at that time an
    assistant attorney general under Hon. WillLam
    BIoCrew, aud a ~co?y of 8Qid opinion is attaahed
    fox your refax8noe.
       ***I@.

          "AS we undsratend  the netter, rarious
    wxcstlera cask %mplom:ht      In one Show on room
    particular night,     and they also deeire to ob-
    teln employmmt      from other promoterf3 on 88 many
    sncaerrsire nights 08 possibt8.     9% understand
    thErt   the booking qgsnt adv%xti%%s the qualities,
    abflitise, and regutntions of such wrestiers,
Hon.     SOS lC¶umohik, Oaanlasloner,   page 3


       and tlmt mob agentis iatere8tad ln seeIn
       that th%8% wre8tlars obtain em;lloyment in
       order that the e&went xmy obtain fro3 the pro-
       moter8 certain isee thct h%Ye prt3viOu8ly been
       agreed upon between thb promoter and th8 agsnt.



       We heme oerefnlly considered this m8tter sines
th% OOnOlU8iOn W her% reached neoessitate~ the over-
ruling Of the former opinion of ttil% dasertzzent, dated
Jtnuary 21, 1936.. reterred to in yaw ooaaunioatlon,
whloh you state you hare been iollomin2.

           micle    5208, .Rsrised Civil Btatuteir, rend8, in
part t


          The term *Emplomnt    Agent* saam   eVery per-
       son, fimr, pertnership or essociatf;on of person8
       %li@PgSd in the bUsinsBU Of a8%i8tiw el&Oy@Jr8
       t0 BetUU%3 emp1OySe8, and pOXSOn t0 SstJUre~ZR-
       ployment, or of oolleoting information regardin
       em~loyeta seek&    spaploy%%s, snd persons aeakln2
       lmpLoy8lsnt. 'The term *ExsployaentBXio%* mans
       truer plaoe or,offlos where the buainese oiE glr-
       lng 1 ntsl~i~nue  or information where ea@oyment
       or cS&p nag be obt%lxi%d or where the,bu8in*88
       of en emploglaent agent 1s 0arrLed on. * * * ."

       Art&cl* 1524 of the Fan81 Cob         oontelas the 8azm
d4rititioII8.

       These deiinltlons determine the ROtivitie8 reg-
ulatad by Artioleo  6208-6221, lnolusiva, supra, end Ar-
tie168 1524-1695,inolusive, Bupre, and the question
which muat be auswured is whether the sitnatloa decloribed
in your letter 18 oo+ereQ thereby. Clearly, thernr atat-
atas do not %rpr%eely do so; they may be held to do 80
only if suoh 1% the neoesaary implication th%refrom.

          %a believe it Etunif'eetthet the boo-          agunt,
or broker, dsfdoribsd in your l%tter, ia not the usual.
and well-reoognized      *Employment AgenV       and does not
                                                                    79



Hoz. Joe Kuneahik, Corraieslonor, page 4


maintain  the usual and well-reoognized *iWplo~%nt
err ice". Or-dlnarilp an employment agent deal6 with
applicants for fobs in the 6%n8% of regulsr %m~~loy-
ment by an employer, under which a regular  w%ge or
salary is paid, cweting the typioal re1atiouahl.p of
master-servant, %~~ploy%r-%mploy%%, ae diatinguirrbed
from an *engagemenV   of short duration for a perrom-
ance, or a 8?.ar, or a ur%sfAlng match, with the 001p-
penaation payable not on a selerr or wage basla, bat
on an engapment   or yerronmmee basle.

       Reaogniefng this vary real dletinction, we must
decide if these stirtutes were intended to r%@.at% the
booking agent, or broket, %Egag%d,'only, in assisting
the promoters deeiring   the wrertlere   for a performeno%
upon a particular night in securing euoh wr%stl%ro
aud the wreletlers thannmarelre6in making Oontpct',wi&
the pxomotorll f.u tke manor dascribad.

               In Seation 6 Or the AOt (Acts 1923, 33th Lea;.,
R.-s.,    p.     79; Art. 1587, P.C.) one of the regulatioar
lmpo~ed         read6 au iollowsa

        * * + + SW& employlnsnt agent shall alao
     enter and keep in a well-bound book the mm%
     and addreea or *very person, rm,   oorporatlon
     or aesoolation of peraom. who shall mice ap-
     plioatlon        to   hlm   r0r aasistanoe   in   wouring
     eniployeertogether            withthe   number and kin&
     or SIU~~O~W~S desired, the amount 0r wages Or
     salary to be .paid and the place wh%r% such em-
     Pl p         t      k,  d th date oi th
     pl~ca~8io~~naor~~-re~~ired~a                 (mq~hasi~ airsI

       This tenntnology definitely tadloates that the
Legislature cont%mpl.oted~th% typioal relatlonehip or
%mployer-employ%%, wher% regular work is eeOu?ad, and
mgulular wagas or rsale3-y1% paid.

       section 10 0r t&e Aot (AMi. 5215, li%YiMd Ciril
Statutes; Art; 2689, Penal Code) prior to ita tindment
in 1937, else read2


           Where a ,fes is charged for obtaining employ-
                                                            8




Ran.    Joe FAneohIk, Commlasloner, page 5


        m%nt , such ree in no etsnt shall emteed the
        sum or three dollara, which may be oolleatad
        fro3 the agyllcant only ortar employment has
        been obtained and acoeptad by the a;?plicant;
        provldud, hoeover, em#oysmnt   agents engaged
        exa.u3lr-~ly in imovldlng employment ror skill-
        %d, proressi0ntd OS olerloal positiona may
        oh&r&a. with the wxltten oonaent  or the as-
        plloant, a reg. not to exceed twenty per Cent
        0r the rirGt nonth*c salary.*   (Zmphaeis ours)

         hgain we peroelte the presralllhg idea of a
Lialnry, a oontinuous %zploymnt on a month to month
basis.

        These provisiont3, It maema to ua, denuxmtrak
that the Leglslaturs la enaofing thie law did not have
In aontemplation the type of booking agent, or broker,
deoorlbad 5.n your lottar, and wan not undertaking, in
these ststutee, to regulate them. Re ere uhwllllhg,
in the abseoC% of a olear legisletlve intent that suah
was intended, to give to the term mloymmt      Agent*
and Qnployxaant OrSlce% an all-lrioluaivs nraanlng oov-
erlng all actlrltles where an In~lrl&u~& znay be a8sIsted
in eeourlng any type of employment with oompemation
therefor upon any basis.

         Tie in~Ivl&utl ahioh you dasorlbe ocouples more
tii@   y6sition
              of a *broker% a8 thut term Is defined by
our courts. For example, the court in the case of
FXZZ2';-v. EICZ;OLs, 110 S.Y. 206, 208, says:

           *In Xeyw~ v. Johnson, 68 Pa. 42 fidge
        Shsr8wood, delirmring the opinion of the oourt
        said1 *Erok%rs as% persona w:io%e bus5nese it
        is to brln@ buyer and seller together; they
        n%ed have nothlrq to do with th8 negotiation
        or the bargain 'r 4 % (t

        It is not, hourevar, neoesaary that we d%fln%
th% business or the pereon desoriberl in your l.ott.fm;
6urric% to 8ay, ~43 are oonetrained to the oplnIon that
the statutes involve& were enacted to rqulate the typf-
o%l Gnd well-r%co&z%d    em&Aoyment sagant's buainesa
                                                                81


Ilo?. Joe Kununschik,ComAssioner,       Page 6


8:ich ~KX~~U sot include that of the booking ageent 88
described in pour oommn ioation.

       Accordingly, you are reejmctiu1l.y abvieed that
it is the opinion of this department thet the person
engaged In the activltiee deesoribed is not re uired,
under izticlee 5200-5221 ir,cluslre, mpre,   an3 Arrtioles
1584-1593, inclueire, eupra to obtain an emp&oymnt
agsnoy licenee berore engag ing 11:#%oh buxslness.

           Tru:iti ng that   tiehere adequately enemared your
iiquiry,     we remain

                                     Your6 very truly




ZGSrob